DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, drawn to claims 1-24 in the reply filed on 19 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25, 31-37, 48, and 70-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 October 2022 as noted above.

Claim Objections
Claims 15, 23, and 24 are objected to because of the following informalities: 
As to claim 15: Line 2 recites in part “the tubular member further a pair of annular flanges” and appears to be grammatically incorrect.
A possible correction could be to instead recite: 
--the tubular member further comprising a pair of annular flanges-- and accordingly the claim is interpreted as such for the purposes of expedient examination. 

As to claim 23: Line 1 of the claim recites in part “A monitoring apparatus according claim 22” and appears to be grammatically incorrect.
A possible correction could be to instead recite: 
--A monitoring apparatus according to claim 22-- and accordingly the claim is interpreted as such for the purposes of expedient examination.

As to claim 24: Line 1 of the claim recites in part “A monitoring apparatus according claim 22” and appears to be grammatically incorrect.
A possible correction could be to instead recite: 
--A monitoring apparatus according to claim 22-- and accordingly the claim is interpreted as such for the purposes of expedient examination.

Additionally, line 2 of the claim appears to have typographical errors in the recitations of “shield ember” and “extending long”.
Possible corrections could be to instead recite --shield member-- and --extending along--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt GB 2527324 A (hereafter Hunt), prior art of record as indicated on the IDS filed 22 December 2020, in view of Means GB 2424955 A (hereafter Means), prior art of record as indicated on the IDS filed 22 December 2020.
As to claim 1: Hunt discloses a monitoring apparatus (fig. 6) for monitoring a multiphase flow in a pipe using magnetic induction tomography (page 2, line 34 - page 3, line 4 notes that the depicted device may be utilized with magnetic induction tomography), the apparatus comprising a tubular member adapted for fitting around a pipe defining a flow conduit, wherein the tubular member has outer and inner tubular surfaces surrounding a central longitudinal axis of the tubular member, the inner tubular surface defining a central bore extending along the central longitudinal axis for receiving a pipe therealong (page 3, lines 26-27; the tubular member depicted in fig. 6 fits around a pipe as disclosed in page 2, line 30, has outer and inner tubular surfaces surrounding a central longitudinal axis of the tubular member that are, respectively, further and closer to the longitudinal axis of said pipe; the inner tubular surfaces defines a central bore extending along this axis and surrounds the pipe as depicted), wherein the outer tubular surface has a polygonal cross-section (fig. 6 regarding the flat sections) and is comprised of an annular array of a plurality of faces, each face extending parallel to the central longitudinal axis, wherein at least two of the faces each includes a respective coil mounting portion on which is mounted a respective electrical coil (the portions of the faces of the outer tubular surface polygonal sections where the coils of the magnetic induction tomography as discloses in page 2, line 34 - page 3, line 4; such coils are necessary in order to carry out the disclosed magnetic induction tomography to induce and receive eddy current signals in the material within the pipe surrounded by the tubular member).
Hunt does not explicitly teach:
wherein the faces of the polygonal tubular surface are planar and each includes a coil mounting portion that comprises a recess in the tubular outer surface which receives a respective electrical coil.
Means teaches a polygonal tubular surface including planar faces that each include a coil mounting portion that comprises a recess in the tubular outer surface which receives a respective electrical coil (page 1, lines 20-25; as disclosed, the outer surface of the supports on which the coils are mounted are generally flat and are therefore considered to be planar and each is recessed and adapted to receive induction coil bobbins as also disclosed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hunt such that the faces of the polygonal tubular surface are planar and each includes a coil mounting portion that comprises a recess in the tubular outer surface which receives a respective electrical coil because such a design is an art recognized means of attaching coils to pipes with intermediate clamping tubular structures when the flow conduit is narrow, such as suggested in Means page 1, lines 20-25, and accordingly provides an inner surface that may conform to said conduit while still allowing the outer surfaces to be recessed such that induction coils may be attached thereto.

As to claim 2: Hunt as modified by Means teaches a monitoring apparatus according to claim 1 wherein the at least two planar faces are each orthogonal to a respective radius of the tubular member (fig. 6 of Hunt; the two planar faces are each orthogonal to the radius of the tubular member as depicted).

As to claim 3: Hunt as modified by Means teaches a monitoring apparatus according to claim 1 wherein each coil mounting portion (the recessed portions disclosed in Means page 1, lines 20-25 that are placed around the tubular member of Hunt in the combination of said prior art documents) mounts a respective electrical coil thereon in an orientation such that a central axis of the electrical coil is aligned with a radius of the tubular member (when the recessed portions as disclosed in Means page 1, lines 20-25 are disposed along the flat portions of the outer tubular surfaces of Hunt as depicted in fig. 6, each coil mounted thereon will be mounted such that its orientation is aligned with a radius of the tubular member because each polygonal face is also itself also in such a manner).

As to claim 4: Hunt as modified by Means teaches a monitoring apparatus according to claim 1 wherein the annular array of planar faces comprises an even number of planar faces, the even number being within the range of from 4 to 12 (see fig. 6 of Hunt; the planar faces arranged in an annular array are disposed in a pattern including 8 of such faces), optionally 8, and each planar face includes a respective coil mounting portion on which a respective electrical coil is mounted in a respective recess (each of the recesses disclosed in Means page 1, lines 20-25, when modified to be on the orthogonal faces of the outer tubular member of Hunt, have respective coil mounting portions on which a respective electrical coil is mounted).

As to claim 5: Hunt as modified by Means teaches a monitoring apparatus according to claim 1 wherein the inner tubular surface is cylindrical (see fig. 6 of Hunt; the inner tubular surface is cylindrical as depicted).

As to claim 6: Hunt as modified by Means teaches a monitoring apparatus according to claim 1 further comprising an inner sleeve member removably fitted within the inner tubular surface to reduce the internal diameter of the central bore (see fig. 6 of Hunt and page 5, lines 6-13 with particular attention to the lining disclosed in lines 12-13; because the lining has a defined thickness and is a liner that placed upon the internal surface 61, it is considered to be both removable and to reduce the internal diameter of the central bore).

As to claim 7: Hunt as modified by Means teaches a monitoring apparatus according to claim 1 wherein the tubular member comprises a plurality of part-tubular portions and at least one attachment mechanism for attaching together the plurality of part-tubular portions to form the tubular member (see fig. 6 of Hunt and page 3, lines 22-31 which notes that the portions that comprise the tubular member, such as the segments disclose further in page 5, lines 1-4, may be separated from each other in order to be able to be applied to an existing pipe in a clamp on manner).

As to claim 8: Hunt as modified by Means teaches a monitoring apparatus according to claim 7 wherein the tubular member comprises first and second semi-cylindrical portions (see fig. 6 of Hunt in view of fig. 2 of Means which suggests using semi-cylindrical portions that may be shaped to accommodate a conduit therebetween) and at least one attachment mechanism for attaching together the first and second semi-cylindrical portions to form the tubular member (see Hunt page 3, lines 16-18 and Means page 4, lines 11-14 regarding the attachment of the first and second semi-cylindrical portions).

As to claim 9: Hunt as modified by Means teaches a monitoring apparatus according to claim 8 wherein the tubular member comprises first and second attachment mechanisms on opposite longitudinal sides of the tubular member (see Hunt page 3, lines 16-18 in view of Means lines 11-14; the first and second attachment mechanisms connect the two halves by the appropriate means as disclosed in Means and are disposed on opposite sides of the tubular member such as depicted in Means figure 2) or an attachment mechanism on one longitudinal side of the tubular member and a hinge mechanism on an opposite longitudinal side of the tubular member, the hinge mechanism hingedly connecting the first and second semi-cylindrical tubular portions by a hinge extending parallel to the central longitudinal axis (because the first portion of the claim has been met for the reasons noted above, the clauses following the conjunction “or” are considered to be an alternative not required for the claim limitations of the instant claim to be considered to be met by the cited prior art). 

As to claim 10: Hunt as modified by Means teaches a monitoring apparatus according to claim 7 wherein the attachment mechanism (the mechanism disclosed in Means page 4, lines 11-14) comprises a pair of longitudinal flange members, each flange member being affixed to, or integral with, a respective one of the part-tubular portions, and a fixing device for fixing together the pair of longitudinal flange members (see fig. 2 of Means; the outer portions of the attachment mechanisms have connection portions that are flat and which may be considered to be longitudinal flange members, each flange member being affixed to a respective one of the part-tubular portions, and a fixing device for fixing together the pair of longitudinal flange members such as disclosed in page 4, lines 11-14 of Means; the adhesive or screw utilized is considered to be a fixing device for fixing together the pair of longitudinal flange members because it attaches the part-tubular portions to one another).

As to claim 11: Hunt as modified by Means teaches a monitoring apparatus according to claim 10 wherein the longitudinal flange members (the flat portions of the part-tubular portions depicted in Means figure 2) include at least one fixing hole extending therethrough and the fixing device comprises at least one bolt mechanism for passage through aligned fixing holes of the longitudinal flange members to attached together longitudinal flange members (see figure 2 of Means in view of details in Hunt page 4, lines 7-8; in such a combination, the fixing holes extending between the corresponding longitudinal flange members may be connected by screws which are considered to constitute a bolt mechanism for passage through aligned fixing holes of the longitudinal flange members because they fixedly attach such flange members to one another in the manner suggested in Hunt page 3, lines 16-18).

As to claim 12: Hunt as modified by Means teaches a monitoring apparatus according to claim 10 wherein the attachment mechanism (the mechanism disclosed in Means page 4, lines 11-14) further comprises at least one elongate mounting element to which the pair of longitudinal flange members are fitted by the fixing device (see fig. 2 of Means; the portions around each of the fixing holes include straight segments that are considered to be elongate mounting elements to which the pair of longitudinal flange members are fitted by the fixing device).

As to claim 13: Hunt as modified by Means teaches a monitoring apparatus according to claim 12 wherein the elongate mounting element is adapted to define a plurality of indexed mounting positions therealong (each of the elongate/straight portions of the semi-cylindrical portions depicted in fig. 2 of Means include a plurality of indexed mounting portions because each of said mounting positions has a corresponding mounting position on the opposite side of the same elongate mounting element).

As to claim 14: Hunt as modified by Means teaches a monitoring apparatus according to claim 13 wherein the plurality of indexed mounting positions is defined by a plurality of mounting holes serially arranged along the elongate mounting element (see fig. 2 of Means; the two consecutive mounting positions are arranged serially along the flat portions of the flanges that comprise the elongate mounting elements that allow for attachment of the part-tubular portions that encompass a conduit therebetween).

As to claim 15: Hunt as modified by Means teaches a monitoring apparatus according to claim 1 wherein the tubular member (see Hunt page 3, lines 26-27; the tubular member depicted in fig. 6 fits is that portion which fits around a pipe as disclosed in page 2, line 30) further comprising (as noted above in the claim objection of the instant claim, the claim is interpreted to include the term “comprising” for the purpose of expedient examination and grammar) a pair of annular flanges, each annular flange being affixed to, or integral with, a respective longitudinal end of the tubular member and wherein at least one annular flange of the pair of annular flanges includes a ring of fitting holes for fitting the respective annular flange to another corresponding annular flange including a respective ring of fitting holes thereby serially to connect together adjacent tubular members in a direction extending along the central longitudinal axis (see fig. 5 of Hunt; each of the depicted elements are placed around the tubular member as further depicted in fig. 6 of Hunt and each includes end portion connectors 57 that are considered to be annular flanges - each of said flanges include a ring of fitting holes for fitting the respective annular flange to another corresponding annular flange and includes a respective ring of fitting holes serially to connect together adjacent tubular members in a direction extending along the central longitudinal axis such as disclosed in Hunt page 4, lines 22-27).

As to claim 16: Hunt as modified by Means teaches all of the limitations of the claimed invention as described above regarding claim 1, including a recess (see Means page 1, lines 20-25; the outer surface of the supports on which the coils are mounted are recessed as disclosed) has a planar lower surface (the recess has a planar lower surface because the outer surface is generally flat as noted in Means page 1, lines 24-25), but does not explicitly teach:
the recess is polygonal in plan.
It has been held that when there is an absence of persuasive evidence that a particular configuration or shape of a claimed feature is significant, the particular chosen shape is one that may be considered to be a design choice by a person of ordinary skill in the art. See, for example, MPEP 2144.04, Part IV, Sec. B regarding In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In the instant application, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize a polygonal shape in plan for the recesses of Means because such a shape is an aesthetic choice that may be chosen by a designer of the apparatus to accommodate coils that are placed therein as noted in Means page 1, lines 24-25. A polygonal shape may be chosen depending upon the particular winding of the induction coil bobbin inserted therein in order to match said coil (i.e. if the coil is wound in the shape of a square, a square polygonal shape may be chosen or if the coil is wound in a hexagonal shape, a hexagonal recess may be chosen). Such a polygonal shape may be more aesthetically pleasing when the recess and coil match each other’s shapes. 

As to claim 17: Hunt as modified by Means teaches all of the limitations of the claimed invention as described above regarding claim 1, including a recess (see Means page 1, lines 20-25; the outer surface of the supports on which the coils are mounted are recessed as disclosed), but does not explicitly teach:
wherein the recess is defined between outer and inner peripheral edges which are raised above the respective planar face.
 It has been held that when there is an absence of persuasive evidence that a particular configuration or shape of a claimed feature is significant, the particular chosen shape is one that may be considered to be a design choice by a person of ordinary skill in the art. See, for example, MPEP 2144.04, Part IV, Sec. B regarding In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In the instant application, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention such that the recess of Means is defined between outer and inner peripheral edges which are raised above the respective planar face because such a shape is an aesthetic choice that may be chosen by a designer of the apparatus to accommodate coils that are placed therein as noted in Means page 1, lines 24-25 and may be more visually appealing than a flat surface.

As to claim 18: Hunt as modified by Means teaches all of the limitations of the claimed invention as described above regarding claim 1, including a recess (see Means page 1, lines 20-25; the outer surface of the supports on which the coils are mounted are recessed as disclosed), but does not explicitly teach:
wherein the recess is composed of four linear sections and is rectangular in plan, optionally square in plan.
It has been held that when there is an absence of persuasive evidence that a particular configuration or shape of a claimed feature is significant, the particular chosen shape is one that may be considered to be a design choice by a person of ordinary skill in the art. See, for example, MPEP 2144.04, Part IV, Sec. B regarding In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In the instant application, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention such that the recess of Means is composed of four linear sections and is rectangular in plan because such a shape is an aesthetic choice that may be chosen by a designer of the apparatus to accommodate coils that are placed therein as noted in Means page 1, lines 24-25 and may be more visually appealing than an alternate shape.

As to claim 21: Hunt as modified by Means teaches a monitoring apparatus according to claim 1 wherein the coil mounting portion (see Means page 1, lines 20-25; the outer surface of the supports on which the coils are mounted are considered to be planar coil mounting portions that receive induction coil bobbins as also disclosed) of the respective planar face of the tubular member (each of the flat portions of the 8-segments depicted at the exterior of the tubular member as depicted in fig. 6 of Hunt), or the tubular member, is composed of an electrically non-conductive material (see Hunt page 3, lines 29-31).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt GB 2527324 A (hereafter Hunt), prior art of record as indicated on the IDS filed 22 December 2020, in view of Means GB 2424955 A (hereafter Means), prior art of record as indicated on the IDS filed 22 December 2020 as applied to claim 1 above, and further in view of Wang et al. US PG-PUB 2018/0067590 A1 (hereafter Wang).
As to claim 19: Hunt as modified by Means teaches all of the limitations of the claimed invention as described above regarding claim 1, including an electrical coil (see Hunt page 2, line 34 - page 3, line 4; coils are necessary in order to carry out the disclosed magnetic induction tomography to induce and receive eddy current signals in the material within the pipe surrounded by the tubular member), and a respective planar face including a respective coil mounting portion (see Means page 1, lines 20-25; as disclosed, the outer surface of the supports on which the coils are mounted are generally flat and are therefore considered to be planar and each is recessed and adapted to receive induction coil bobbins as also disclosed), but does not explicitly teach:
wherein the electrical coil comprises an electrically conductive wire which is wound about a central axis to form a plurality of wire turns, wherein each turn is in a common plane so that the respective electrical coil is planar and each turn is composed of a plurality of linear sections and the respective electrical coil is polygonal in plan, and the planar electrical coil is aligned with the respective planar face including the respective coil mounting portion.
Wang teaches wherein an electrical coil comprises an electrically conductive wire (see ¶ 41 regarding the inductor 11 that is disclosed as comprising an electrically conductive wire and is disposed in a planar coil fashion such as depicted in fig. 2A) which is wound about a central axis to form a plurality of wire turns (fig. 2A and see ¶ 44 in particular which notes that a common axis is wound around by the wires comprising the planar coil), wherein each turn is in a common plane so that the respective electrical coil is planar and each turn is composed of a plurality of linear sections and the respective electrical coil is polygonal in plan (fig. 2A and see ¶ 44), and the planar electrical coil is aligned with the respective planar face (the planar coil formed by the electrical wire as depicted in fig. 2A and disclosed in ¶ 44 is aligned in a planar pattern such as further disclosed in ¶ 45).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to further modify Hunt as modified by Means such that the electrical coil of Hunt comprises an electrically conductive wire which is wound about a central axis to form a plurality of wire turns, wherein each turn is in a common plane so that the respective electrical coil is planar and each turn is composed of a plurality of linear sections and the respective electrical coil is polygonal in plan, and the planar electrical coil is aligned with the respective planar face including the respective coil mounting portion because such a coil design may be made to be compact due to its planar nature and can also increase the inductive effect produced by wrapping with many turns, such as suggested in Wang ¶ 45.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt GB 2527324 A (hereafter Hunt), prior art of record as indicated on the IDS filed 22 December 2020, in view of Means GB 2424955 A (hereafter Means), prior art of record as indicated on the IDS filed 22 December 2020 as applied to claim 1 above, and further in view of Portegies et al. US Pat 5,789,830 (hereafter Portegies).
As to claim 20: Hunt as modified by Means teaches all of the limitations of the claimed invention as described above regarding claim 1, including an electrical coil (see Hunt page 2, line 34 - page 3, line 4; coils are necessary in order to carry out the disclosed magnetic induction tomography to induce and receive eddy current signals in the material within the pipe surrounded by the tubular member) and a respective planar face (see Means page 1, lines 20-25; the outer surface of the supports on which the coils are mounted are generally flat and are therefore considered to be planar and each is recessed and adapted to receive induction coil bobbins as also disclosed), but does not explicitly teach:
at least one coil fixing mechanism for fixing the electrical coil to a respective coil mounting portion, wherein the coil fixing mechanism comprises a slidable plate which is slidably attached to the coil mounting portion and is arranged to sandwich the electrical coil between the slidable plate and the respective planar face.
Portegies teaches a coil fixing mechanism for fixing an electrical coil to a coil mounting portion (col. 2, lines 50-54), wherein the coil fixing mechanism comprises a slidable plate which is slidably attached to the coil mounting portion (the portion on which the coil is mounted to the housing as disclosed in col. 2, lines 50-54 is considered to be a slidable plate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Hunt as modified by Means such that there is at least one coil fixing mechanism for fixing the electrical coil to a respective coil mounting portion, wherein the coil fixing mechanism comprises a slidable plate which is slidably attached to the coil mounting portion and is arranged to sandwich the electrical coil between the slidable plate and the respective planar face because such a mounting mechanism for an electrical coil is an art recognized means of producing an electromagnetic field when passing the coil by a magnet, such as suggested in Portegies col. 2, lines 54-60. Such a coil fixing mechanism, when placed on the device of Hunt as modified by Means, would sandwich the electrical coil between the slidable plate portion and a respective planar face because each electrical coil placed on the tubular member resides in a recessed portion as already disclosed above in the 35 U.S.C. 103(a) rejection of claim 1 and as disclosed in page 1, lines 24-26 of Means and would be beneficial because extra electromagnetic fields could be produced simply by the relative motion of the electrical coils if passed by such a magnet and this could be used to, e.g. power the rest of the apparatus.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt GB 2527324 A (hereafter Hunt), prior art of record as indicated on the IDS filed 22 December 2020, in view of Means GB 2424955 A (hereafter Means), prior art of record as indicated on the IDS filed 22 December 2020 as applied to claim 1 above, and further in view of Cros et al. US PG-PUB 2009/0025486 A1 (hereafter Cros), prior art of record as indicated on the IDS filed 22 December 2020 and Inoue US PG-PUB 2018/0284157 A1 (hereafter Inoue).
As to claim 22: Hunt as modified by Means teaches all of the limitations of the claimed invention as described above regarding claim 1, including a tubular member (see Hunt page 3, lines 26-27; the tubular member depicted in fig. 6 is that portion that fits around a pipe as disclosed in page 2, line 30), but does not explicitly teach the apparatus further comprising:
a tubular shield member adapted to be fitted around the tubular member.
Cros teaches a tubular shield member (the shield cap disclosed in ¶ 37 as depicted in figs. 6 and 7) adapted to be fitted around a tubular member (see fig 6 - the shield cap is fitted around tubular member 1 that is identified in figs. 1A and 1B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Hunt as modified by Means such that it includes a tubular shield member adapted to be fitted around the tubular member because such a shield member can provide more structural rigidity to the apparatus while simultaneously protecting the internal components from damage.
Hunt as modified by Means and Cros does not explicitly teach:
the shield member being composed of an electrically conductive material to shield against electromagnetic radiation, optionally wherein a wall of the shield member is provided with at least one array of holes extending therethrough for passaged therethrough of wires connected to respective coils mounted on respective coil mounting portions.
Inoue teaches that shielding members may be composed of an electrically conductive material to shield against electromagnetic radiation (¶ 87 regarding the conductive member 53 that is used to shield against electromagnetic noise).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shield member of Cros to be composed of an electrically conductive material to shield against electromagnetic radiation because conductors placed encompassing other structural features are an art recognized means of achieving the useful and predictable result of shielding from electromagnetic field and their deleterious effects such as suggested in Inoue ¶ 87.

As to claim 23: Hunt as modified by Means, Cros, and Inoue teaches a monitoring apparatus according to claim 22 wherein the shield member (the shield cap disclosed in ¶ 37 of Cros) has at least one longitudinal flange which is adapted to be clamped to a longitudinal edge of the tubular member (see figs. 6 and 7 of Cros as well as details in ¶ 37 wherein it is noted that the cap is made up of two half parts that encompass a cylindrical member that runs through the middle thereof).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt GB 2527324 A (hereafter Hunt), prior art of record as indicated on the IDS filed 22 December 2020, in view of Means GB 2424955 A (hereafter Means), prior art of record as indicated on the IDS filed 22 December 2020, Cros et al. US PG-PUB 2009/0025486 A1 (hereafter Cros), prior art of record as indicated on the IDS filed 22 December 2020, and Inoue US PG-PUB 2018/0284157 (hereafter Inoue) as applied to claim 22 above, and further in view of Veazey US Pat 9,631,750 B1 (hereafter Veazey).
As to claim 24: Hunt as modified by Means, Cros, and Inoue teaches all of the limitations of the claimed invention as described above regarding claim 22, including a shield member (the shield cap disclosed in Cros ¶ 37 as depicted in figs. 6 and 7), but does not explicitly teach:
wherein the shield member has a hinge extending along a first longitudinal edge of the shield member and, at an opposite longitudinal edge of the shield member, a pair of overlapping flange portions which are adapted to be fitted together to close the shield member in a tubular configuration, optionally wherein a gasket composed of an electromagnetic interference material is disposed between the pair of overlapping flange portions.
Veazey teaches a structure with a hinge (16; see fig 1B and details in col. 3, lines 33-39) extending along a first longitudinal edge of the structure (see fig. 1B) and, at an opposite longitudinal edge of the structure, a pair of overlapping flange portions which are adapted to be fitted together to close the structure in a tubular configuration (see fig. 1B regarding the flange portions defined by the ends of the body portions 12 and 14 that are considered to be flanges that overlap and connect to one another when placed around a pipe section, such as when connected by the buckle assembly 20 as depicted in fig. 1A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Hunt as modified by Means, Cros, and Inoue such that the shield member has a hinge extending along a first longitudinal edge of the shield member and, at an opposite longitudinal edge of the shield member, a pair of overlapping flange portions which are adapted to be fitted together to close the shield member in a tubular configuration, optionally wherein a gasket composed of an electromagnetic interference material is disposed between the pair of overlapping flange portions because such a structure is an art recognized means of attaching a structure securely around a pipe segment due to the buckle assembly and hinged configuration utilized as depicted in figs. 1A and 1B of Veazey. Such a modification to the shield member of Cros would be useful in ensuring that the connection to the tubular member is stable even when subjected to exterior forces.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2855                                                                                                                                                                                                        /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855